Case 2:16-cr-20697-GCS-EAS ECF No. 58, PageID.225 Filed 01/06/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,
                                                Case No. 16-20697
      v.
                                                Hon. George Caram Steeh
EUGENE REESE,

         Defendant.
_____________________________/

                  ORDER DENYING DEFENDANT’S
             MOTION TO VACATE SENTENCE (ECF NO. 50)

      Appearing pro se, Defendant Eugene Reese seeks to vacate his

sentence pursuant to 28 U.S.C. § 2255. For the reasons explained below,

Reese’s motion is denied.

                          BACKGROUND FACTS

      Reese was a passenger in a vehicle that was pulled over by Michigan

State Police. After the driver consented to a search, the officers found

heroin, which Reese admitted was his. He was prosecuted in state and

federal court. Here, he pleaded guilty to (1) conspiracy to distribute more

than 100 grams of heroin and (2) possession with the intent to distribute a

quantity of heroin. On August 21, 2018, the court sentenced him to 188

months in prison, to run concurrently with his undischarged state sentence.
                                        -1-
Case 2:16-cr-20697-GCS-EAS ECF No. 58, PageID.226 Filed 01/06/21 Page 2 of 7




        Reese appealed, arguing that his prosecutions in state and federal

court for the same offense violated the Double Jeopardy Clause. The Sixth

Circuit affirmed, stating that there was no constitutional violation because

“[t]he dual-sovereignty doctrine permits federal and state prosecutions for

the same offense.” United States v. Reese, 785 Fed. Appx. 343, 344 (6th

Cir. 2019) (citing Gamble v. United States, 139 S.Ct. 1960, 1964 (2019)).

                             LAW AND ANALYSIS

        Reese raises four grounds for relief in his § 2255 motion: (1) his

prosecution violated the Double Jeopardy Clause; (2) his trial and appellate

attorneys were ineffective; (3) he was sentenced based upon an incorrect

drug quantity; and (4) the Sixth Amendment was violated because he was

not permitted to fire his lawyer.

   I.      Standard of Review

        Pursuant to 28 U.S.C. § 2255, “[a] prisoner in custody under

sentence of a [federal] court . . . claiming the right to be released . . . may

move the court which imposed the sentence to vacate, set aside or correct

the sentence.” In order to prevail upon a § 2255 motion, the movant must

demonstrate “(1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or law that was




                                          -2-
Case 2:16-cr-20697-GCS-EAS ECF No. 58, PageID.227 Filed 01/06/21 Page 3 of 7




so fundamental as to render the entire proceeding invalid.” Mallett v. United

States, 334 F.3d 491, 496-97 (6th Cir. 2003) (citation omitted).

   II.      Double Jeopardy

          Reese contends that his prosecutions in state and federal court,

which were based upon the same facts, violate the Double Jeopardy

Clause. As noted above, the Sixth Circuit already rejected this claim on

direct appeal. Reese, 785 Fed. Appx. at 344 (6th Cir. 2019). Accordingly,

Reese’s first claim for relief fails to establish a constitutional error.

   III.     Ineffective Assistance of Counsel

          To present an ineffective assistance of counsel claim under § 2255,

Reese must show that (1) his attorney’s performance was seriously

deficient and (2) this deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). To show that

counsel’s performance was deficient, a defendant must demonstrate that

his counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms. Id. at 688. In applying

this standard, “a court must indulge in a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.”

Id. at 689. Counsel’s deficient performance results in prejudice if “there is a




                                           -3-
Case 2:16-cr-20697-GCS-EAS ECF No. 58, PageID.228 Filed 01/06/21 Page 4 of 7




reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694.

         Reese alleges that both his trial and appellate attorneys were

ineffective because they spent little time with him. He asserts that his

appellate attorney should have raised “more issues,” but does not specify

the meritorious issues that he should have raised. See generally Moody v.

United States, 958 F.3d 485, 492 (6th Cir. 2020) (“Of course, failing to raise

wholly meritless claims is neither deficient nor prejudicial.”). Reese’s

conclusory allegations about his attorneys’ performance are insufficient.

“Generally, courts have held that ‘conclusory allegations alone, without

supporting factual averments, are insufficient to state a valid claim under

§ 2255.’” Jefferson v. United States, 730 F.3d 537, 547 (6th Cir. 2003)

(citations omitted). Reese has neither demonstrated that his attorneys’

performance was deficient nor that his defense was prejudiced.

Accordingly, his ineffective assistance claim is without merit.

   IV.     Incorrect Drug Quantity

         Reese also argues that the United States “lied” about the drug

quantity for which he was held responsible. Reese pleaded guilty and was

sentenced based upon a drug quantity of more than 100 grams of heroin.

At the plea hearing, Reese specifically admitted to conspiring to distribute

                                          -4-
Case 2:16-cr-20697-GCS-EAS ECF No. 58, PageID.229 Filed 01/06/21 Page 5 of 7




more than 100 grams of heroin several times. ECF No. 45 at PageID 143,

146, 148-49. Reese does not articulate how this amount is incorrect, let

alone establish the more serious charge of government misconduct.

        Moreover, because Reese did not raise this claim on direct appeal, it

is procedurally barred. See Weinberger v. United States, 268 F.3d 346, 351

(6th Cir. 2001) (“Sentencing challenges generally cannot be made for the

first time in a post-conviction § 2255 motion.”).

   V.     Sixth Amendment Right to Counsel

        Reese asserts that his Sixth Amendment right to counsel was

violated when he was not permitted to fire his lawyer and obtain a new one.

As a factual matter, the record contradicts his claim. Reese’s counsel filed

a motion to withdraw, citing a breakdown in communication and his client’s

desire to terminate the representation. See ECF No. 44 at PageID 125-26.

At the hearing, the court explained to Reese the disadvantages of switching

lawyers, but stated that “I’ll grant the motion to withdraw if that’s what

you’re asking.” Id. at PageID 127. After conferring with counsel, Reese

stated, “I’m going to keep Mr. Cripps. Sorry for wasting the court’s time.” Id.

at PageID 128. Subsequently, at the plea hearing, Reese agreed that he

was satisfied with his counsel’s assistance. ECF No. 45 at PageID 135.




                                          -5-
Case 2:16-cr-20697-GCS-EAS ECF No. 58, PageID.230 Filed 01/06/21 Page 6 of 7




Reese has failed to show that he was denied the right to counsel or to

otherwise provide a factual or legal basis for his Sixth Amendment claim.

   VI.      Appointment of Counsel

         Reese also seeks the appointment of counsel to assist him in

pursuing his habeas claim. ECF Nos. 51, 54. Because Reese has not

articulated a potentially colorable claim, the court will deny his request for

the appointment of counsel. The appointment of counsel for postconviction

proceedings is a matter of the court’s discretion, not a constitutional right.

See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Lemeshko v. Wrona,

325 F. Supp. 2d 778, 787 (E.D. Mich. 2004) (court may appoint counsel for

habeas petitioner “only where the interests of justice or due process so

require”). When a petitioner has not articulated a colorable claim, the

appointment of counsel would not serve the interests of justice. Lemeshko,

325 F. Supp.2d at 788.

                                  CONCLUSION

         Reese has not alleged a constitutional error or other potentially

meritorious claim that would entitle him to habeas relief. Therefore, an

evidentiary hearing is not required. See Blanton v. United States, 94 F.3d

227, 235 (6th Cir. 1996) (citing Fontaine v. United States, 411 U.S. 213, 215




                                           -6-
Case 2:16-cr-20697-GCS-EAS ECF No. 58, PageID.231 Filed 01/06/21 Page 7 of 7




(1973)) (“[E]videntiary hearings are not required when, as here, the record

conclusively shows that the petitioner is entitled to no relief.”).

      In addition, because Reese has not “made a substantial showing of

the denial of a constitutional right,” for the reasons stated above, the court

declines to issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2);

Fed. R. App. P. 22; Moody, 958 F.3d at 488 (to obtain a certificate, the

merits of a claim must be “reasonably debatable”).

      IT IS HEREBY ORDERED that Reese’s motion to vacate sentence

(ECF No. 50) is DENIED.

Dated: January 6, 2021

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 January 6, 2021, by electronic and/or ordinary mail and also
                 on Eugene Reese #55045-039, Coleman I, U.S. Penitentiary
                  Inmate Mail/Parcels, P.O. Box 1033, Coleman, FL 33521.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                                 -7-
